11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                            JUDGMENT

Brenda Corbin Stirl and                              * From the 104th District
Ralph E. Stirl,                                        Court of Taylor County,
                                                       Trial Court No. 24619-B.

Vs. No. 11-10-00042-CV                               * April 25, 2013

Terry McGhee,                                        * Memorandum Opinion by Wright, C.J.
                                                       (Panel consists of: Wright, C.J.,
                                                       McCall, J., and Willson, J.)

       This court has inspected the record in this cause and concludes that there is no error in the
judgment below. Therefore, in accordance with this court’s opinion, the judgment of the trial
court is in all things affirmed. The costs incurred by reason of this appeal are taxed against
Brenda Corbin Stirl and Ralph E. Stirl.